Robinson, J.,
delivered the opinion of the Court.
This is an application to a Court of Equity, to reform a fire policy, and to enforce the payment of losses sustained hy the property insured.
The hill alleges that the general agent of the company made application in person to insure complainant’s mill, engine and machinery, and after some conversation in regard to the value of the risk, he agreed in consideration of forty dollars to issue a policy insuring the property against loss hy fire for one year.
That in pursuance of this agreement, the agent on the 20th June, 1877, made out the policy and mailed it to the complainant in Norfolk, Virginia, and that whilst the policy was in force the property was destroyed hy fire.
That the agent was informed hy the complainant that the building stood on leased ground, and was also informed in regard to the annual ground rent paid on account of same, and it was understood between them that the property was to he so described in the policy.
That owing to some inadvertence or mistake on the part of the agent, it was not described as leasehold prop*221erty in the policy,—that this mistake was not discovered hy the complainant until after the loss of the property hy fire, and that the company now refuses to pay the loss sustained hy the property thus insured, because it is not correctly described in the policy.
(Decided 30th June, 1880.)
The defendant demurs to the jurisdiction of the Court on the ground that the complainant had a full and adequate remedy at law.
Courts of equity, it is true, will not as a general rule grant relief where the party has a full, adequate and certain remedy at law.
But where the action arises upon a written contract which, from mistake or fraud, fails to express the actual agreement of the parties, it is a matter peculiarly within the jurisdiction of a Court of equity to reform such contract, and to grant relief in accordance with the intention of the parties.
The fact, therefore, that the complainant might have enforced the payment of the loss to the property insured in an action at law, on the policy, is no answer to the exercise of jurisdiction by a Court of equity upon the facts stated in this bill. Eor are we prepared to admit that his remedy at law would have been as certain and adequate in all respects as in a Court of equity.
The defence set up in the answer being the same in all respects as that relied on in the Ben Franklin Insurance Company vs. Gillett, supra page 212, we shall for the reasons assigned in that case, affirm the decree below.

Decree affirmed.